Exhibit 10.8

 

RESOLUTION of THE BOARD OF DIRECTORS

 

OF

 

SEEDO CORP.

 

The undersigned members of the Board of Directors of Seedo Corp. (the “Board”),
a Delaware corporation (the “Corporation”), hereby adopt the following
resolutions (the “Resolutions”), effective August 7, 2020.

 

WHEREAS there has been presented to and considered by the Board to enter into a
certain Convertible Debenture, Securities Purchase Agreement and ancillary
agreements (collectively, the “Agreements”) with YAII PN, LTD.;

 

NOW THEREFORE BE IT RESOLVED that the Corporation having considered this matter
that said Agreement is deemed to be in the financial interest of the company,
and pursuant to DGCL §141, the Directors unanimously has RESOLVED:

 

To EXECUTE and said Agreement

 

FURTHER RESOLVED, that any action or actions heretofore taken by any officer of
the Corporation for and on behalf of the Corporation in connection with the
foregoing Resolutions are hereby ratified and approved as duly authorized
actions of the Corporation.

 

Said Motion is hereby passed and the corporate books, records and the Secretary
shall file this Resolution in the corporate records

 

DATED: 7th August, 2020

 

/s/ Gil Feiler   Dr. Gil Feiler, Chiarman           David Freidenberg       /s/
David Grossman   David Grossman  

 